NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
I~IONOR B. COLE,
Claiman,t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2011-7082
Appeal from the United StateS Court of AppeaIs for
Veterans C1ai1ns in 09-O391, Judge Robert N. Davis.
ON MOTION
ORDER
Upon consideration of Honor B. Cole’S motion for a 45-
day extension of time, until June 17, 2011, to Ele his
opening brief,
IT ls ORDERED THAT:
The motion is granted

11--~ - --~*--~_--'
COLE v. DVA
2
FOR THE COURT
 0 9  /s/ Jan Horba1y
Date J an Horba1y
cc: Kenneth M. Carpenter, Esq.
John J. Todor, ESq.
C1erk
s21 5 §
5
u.s. collar ali APPEALs F0re
ms FEnERAL cmcurr
HAY 09=2D11
}AH I'MRBAlY
CLEHK